                           I HE UNITED STATES DISTRICT COURT
                                                                                            'n: n 2
                            WESTERN DISTRICT OF WISCONSIN

C. Griffin

             - Plaintiff                                     Case No. 19CV0277



                   V

UW System Board of Regents et el

                                  -Defendants'



                                     NOTICE OF APPEAL


Notice is hereby given that Plaintiff, C. Griffin, in Propria Persona Sui Juris, in the case number

supra, herein, appeals to the United States Court of Appeals for the Seventh Circuit, and each of

its justices. This appeal is effectuated from the final decision and/or orders entered in the United

States District Court Western District of Wisconsin entered on March 18, 2020 by the Hon.

Barbara Crabb as well as decisions and/orders entered on by the Hon. Stephen L. Crocker.

       An actual controversy exists. The action has not been adjudicated on the merits. The

adjudicative decisions were not free from bias and prejudice and should not have been before

such a non disinterested tribunal, respectfully speaking. Further, the decision and orders entered

are so far departed from the accepted and usual judicial proceedings, as to call into question the

validity and integrity of the proceedings. The heightened standards applied to the Plaintiff and

"relaxed" burdens afforded to the Defendants' were not in accordance with the mandates of the


                                               Page 1
clearly established Federal Rules of Civil Procedure as it relates to this action, respectfully

speaking.

        There are manifest errors of law and fact in the decisions and the decisions an/or orders

are inconsistent with the Constitution and/or laws of the United States, respectfully speaking.

The decision and order is based upon numerous misapplications of law, contains 'advisory

opinions' as well as clear and plain error resulting in a miscarriage of justice. Lastly, the

petitioner/appellant does not need a certificate of appeal as the appeal is as a matter of right,

appeals pursuant to judicially created exceptions to the finality rule, as well as 28 U.S.C.§

636(c)(3) as well as 28 U.S.C. § 1331 & 1343(3) as well as 28 U.S.C. §1291.

                           Dated this 4th day of April 2020

Respectfully,

C. Griffin
                 0 ut-crict -34>Zrz:-
C Crri
Plaintiff/Appellant




                                                   2
